Citation Nr: 0729752	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-33 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the veteran's claims for service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, and for post-traumatic 
stress disorder (PTSD).  

The veteran has also perfected an appeal from a November 2005 
rating decision which denied his claims for service 
connection for bilateral hearing loss and for tinnitus.  

A Travel Board hearing was held before the undersigned Acting 
Veterans Law Judge at the RO in March 2007.


FINDINGS OF FACT

1.  The veteran was not treated for hypertension during 
active service; the medical evidence does not relate the 
veteran's current hypertension to active service; there is no 
competent medical evidence that the veteran's hypertension 
was caused or aggravated by his service-connected diabetes 
mellitus.

2.  The occurrence of the veteran's claimed in-service 
stressor has been conceded; however, there is no current 
diagnosis of PTSD that meets all of the diagnostic criteria 
for this disorder.

3.  The veteran was not treated for hearing loss or tinnitus 
during active service; the competent medical evidence shows 
that his currently diagnosed bilateral hearing loss and 
tinnitus are not related to active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred during active service nor 
may it be presumed to have been incurred therein; the 
veteran's hypertension is not proximately due to or the 
result of his service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310; 71 
Fed. Reg. 52744 (2006).

2.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).

3.  Bilateral hearing loss was not incurred during active 
service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

4.  Tinnitus was not incurred during active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the veteran's claims for service connection 
for hypertension, to include as secondary to service-
connected diabetes mellitus, and for PTSD, the RO provided 
the appellant pre-adjudication notice by letter dated in 
December 2002.  With respect to the veteran's claims for 
service connection for bilateral hearing loss and for 
tinnitus, the RO provided the appellant pre-adjudication 
notice by letter dated in August 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence, and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, supra.  

With respect to an October 2006 amendment to 38 C.F.R. 
§ 3.310, failure to provide such notice is non-prejudicial 
because, as is explained below, it merely  codified existing 
law found in the Veterans Court's holding in Allen v. Brown, 
7 Vet. App. 439 (1995), pertaining to claims for secondary 
service connection based upon aggravation.  See 71 Fed. 
Reg. 52744 (2006).

In any event, the RO provided the appellant with notice of 
the Dingess requirements in March 2006. Although notice of 
Dingess requirements was post-decisional (i.e., after the 
April 2003 and November 2005 RO decisions that are the 
subject of the current appeal), the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims for service connection for bilateral hearing loss and 
for tinnitus were subsequently readjudicated in a July 2006 
statement of the case and the claims for service connection 
for hypertension, to include as secondary to service-
connected diabetes mellitus, were subsequently readjudicated 
in an August 2005 supplemental statement of the case.  The 
veteran has not alleged any prejudice as a result of the 
untimely notification of the Dingess requirements, nor has 
any been shown.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations and obtained medical opinions as to the etiology 
of the claimed PTSD, hearing loss and tinnitus.  Although 
there is evidence of a current diagnosis of hypertension, an 
examination in connection with that claim is not necessary as 
the evidence does not establish that the veteran suffered the 
claimed disease in service or that he had hypertension within 
a presumptive period.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The veteran was also 
afforded the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection for Hypertension

The veteran contends that he incurred hypertension during 
active service.  Alternatively, the veteran contends that he 
incurred hypertension as a result of his service-connected 
diabetes mellitus.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran who had active military, naval, or air service in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In 
such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e).  Hypertension is not among the diseases listed.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.

Additionally, service connection may be granted on a 
secondary basis for a disability, which is proximately due 
to, or the result of, an established service-connected 
disorder.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a non-service connected disease or injury that is 
proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen, 7 Vet. App. at 439.  In the latter instance, the 
nonservice-connected disease or injury is said to have been 
aggravated by the service-connected disease or injury.  38 
C.F.R. § 3.310.  In cases of aggravation of a veteran's 
nonservice-connected disability by a service-connected 
disability, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.322.  

As noted in the Introduction, 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, was amended recently.  The intended effect of 
this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

A review of the veteran's service medical records indicates 
that he denied any history of elevated blood pressure at his 
enlistment physical examination in May 1967.  His blood 
pressure was 130/72.  He was not treated for hypertension 
during active service.  The veteran again denied any history 
of elevated blood pressure at his separation physical 
examination in April 1970.  His blood pressure was 124/76.

VA treatment records for psychiatric problems and peptic 
ulcer disease dated between 1976 and 1979 show that the 
veteran's blood pressure was 130/84 in July 1975, 116/48 in 
August 1975, 120/78 (or within normal limits) in October 
1975, 120/80 (or completely normal) in January 1976, 132/84 
in September 1976, 120/76 in January 1977, 134/88 in May 
1977, 130/80 in August 1977, and 120/80 in September 1977.

The veteran's post-service private treatment records show 
that, his blood pressure was 148/100 in November 1997, 130/80 
in November 1998, 160/110 in October 1999, 148/84 in November 
1999, 120/75 in February 2000, 130/84 in April 2000, 140/80 
in June and September 2000, 122/70 in December 2000, 140/102 
in April 2001, 132/80 in August 2001, 140/78 in December 
2001, 132/96 in March 2002, and 140/80 in September 2002.  He 
was diagnosed with questionable hypertension in November 1997 
and hypertension in November 1998, October 1999, and in April 
2001.

VA treatment records also show that, on outpatient treatment 
in May 2005, the veteran reported a history of hypertension 
and wanted to establish care with VA.  His blood pressure was 
161/81.  The assessment included hypertension, with a note 
that his blood pressure was "somewhat elevated today."  On 
outpatient treatment in August 2005, the veteran's blood 
pressure was 145/87.  The assessment included hypertension.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus.  The service medical records show that, 
although the veteran's blood pressure was slightly elevated 
at his entry in to active service, it was essentially within 
normal limits at service discharge.  The veteran was not 
treated for any complaints or findings of hypertension during 
active service or within the first post-service year.  In 
fact, he was not diagnosed with hypertension until November 
1998, or more than 28 years after service separation in April 
1970.  None of the veteran's post-service treating physicians 
related his currently diagnosed hypertension to any incident 
of or finding recorded during active service.  Accordingly, 
service connection for hypertension on a direct or 
presumptive service connection basis is not warranted.  

There also is no objective medical evidence supporting the 
veteran's assertion that his hypertension was caused or 
aggravated by his service-connected diabetes mellitus.  The 
medical evidence shows instead that the veteran was treated 
for both diabetes mellitus and hypertension beginning several 
decades after service separation; however, none of the 
veteran's post-service treating physicians concluded that his 
hypertension was proximately due to or the result of his 
service-connected diabetes mellitus.  See Allen, supra.  

The only evidence in support of the veteran's secondary 
service connection claim for hypertension are his own lay 
assertions and March 2007 Travel Board hearing testimony.  
The Board finds that, as a lay person, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu, supra.  Absent any objective 
medical evidence linking the veteran's currently diagnosed 
hypertension to his service-connected diabetes mellitus, the 
Board finds that service connection for hypertension as 
secondary to service-connected diabetes mellitus is not 
warranted.

Service Connection for PTSD

The veteran contends that he incurred PTSD as a result of 
active combat service in Vietnam.  He identifies his in-
service stressor as frequent enemy rocket and mortar attacks 
in June 1969 while he was assigned to the 101st Airborne at 
Camp Eagle in Vietnam.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection; instead, they ease the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service but not a basis to link the injury 
etiologically to the current condition.  See Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).

The veteran's service medical records show no complaints of 
or treatment for PTSD.  Post-service medical records show 
that the veteran was treated by VA physicians for a variety 
of complaints between 1975 and 1979 and was diagnosed with 
anxiety neurosis and a passive-aggressive personality.

VA clinical records show that the veteran complained of PTSD 
in June 2005.  He reported experiencing nightmares, intrusive 
thoughts, and flashbacks, and denied any suicidal or 
homicidal ideation or plan.  He was currently employed at the 
phone company and had been employed there for 23 years.  
Mental status examination of the veteran showed normal speech 
and psychomotor activity, full orientation, logical thoughts, 
no suicidal or homicidal ideation or delusions, no auditory 
or visual hallucinations, and an intact memory.  The 
veteran's Global Assessment of Functioning (GAF) score was 
60.  The impression included chronic PTSD.  

VA PTSD examination in June 2006 showed that the veteran 
complained of "nightmarish remembering about once a week" 
and sleep disturbance.  He reported that "he had practically 
no direct contact with the enemy" during active duty in 
Vietnam, although his unit was attacked frequently with 
grenades..  The claims file was not provided to the VA 
examiner for his review prior to the examination.  The VA 
examiner stated that the veteran "did not really press...for a 
PTSD type of diagnosis.  He otherwise answered all questions 
correctly that we usually ask during a Mental Status 
Examination."  Mental status examination of the veteran was 
completely normal "without any cognitive or further 
emotional problems."  The VA examiner concluded that the 
veteran's PTSD was "only very mild."  The veteran's GAF 
score was "between 70 and 80."  The diagnoses included very 
mild PTSD not fully satisfying all of the diagnostic 
criteria.  

In an August 2006 addendum to the June 2006 VA PTSD 
examination report, another VA examiner stated that the 
examiner who conducted the veteran's VA PTSD examination in 
June 2006 had since retired.  The VA examiner who completed 
the August 2006 addendum to the June 2006 VA PTSD examination 
report stated that he had been provided the veteran's claims 
file for review.  The VA examiner also noted that there was 
no specific discussion of "specific trauma-related symptoms 
secondary to service in Vietnam, and in fact there is some 
information that would contradict this."  For example, on 
private treatment in July 1995, the veteran had denied any 
"serious sequelae" from his tour of duty in Vietnam.  The 
VA examiner stated that the veteran's diagnosis of an anxiety 
neurosis in the late 1970's "was related to other factors 
outside of his combat experience."  The VA examiner 
concluded that the veteran's chronic alcohol abuse and 
dependence "are the most significant contributing factors to 
this veteran's current social and occupational impairment."  
Following a thorough review of the claims file, the VA 
examiner agreed with the earlier conclusion reached by a 
different VA examiner in June 2006 that the veteran's PTSD 
did not fully satisfy all of the diagnostic criteria for PTSD 
and there was "nothing further" in the claims file to 
support a diagnosis of PTSD.

The veteran's DD 214 shows that he was awarded the Vietnam 
Service Medal, the Vietnam Campaign Medal, and 2 Overseas 
Service Bars.  His military occupational specialty (MOS) was 
wireman.  The veteran's service personnel records show that 
he participated in an Unnamed Campaign and the Tet 1969 
Counteroffensive Campaign.

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).

The Board notes that, in a deferred rating decision dated in 
May 2006, the RO determined that Camp Eagle was located 
approximately 7 kilometers south-southwest of Hue, Vietnam, 
and was home to the 101st Airborne Division Headquarters.  On 
June 10, 1969, Camp Eagle was hit by 40-50 rocket propelled 
grenades (RPGs).  The RO also determined that a Military 
Assistance Command-Vietnam (MAC-V) Monthly Summary dated in 
June 1969 confirmed that "enemy activity was characterized 
by 15 indirect fire attacks from the souther half of the 
[Demilitarized Zone]."  The RO concluded that this evidence 
corroborated the veteran's claimed in-service stressor and 
conceded the occurrence of his stressor.

Although the veteran's claimed in-service stressor has been 
conceded, and although it appears that he saw combat in 
Vietnam, the Board finds that service connection for PTSD is 
not warranted because there is no diagnosis of PTSD that 
meets all of the diagnostic criteria found in VA regulations.  
See generally  38 C.F.R. §§ 3.304(f), 4.125(a).   The Board 
acknowledges that, following a review of military records, 
the RO conceded the occurrence of the veteran's claimed in-
service combat stressor in May 2006.  The medical evidence 
shows that the veteran was not treated for PTSD during active 
service or until June 2005, more than 35 years after service 
separation.  Although the VA examiner diagnosed chronic PTSD 
in June 2005, as the VA examiner stated in August 2006, this 
diagnosis was not based on any in-service stressors and none 
were noted at that time.  The VA examiner concluded in June 
2006 that the veteran's PTSD was, at best, mild and, more 
importantly, did not meet all of the diagnostic criteria for 
PTSD.  In August 2006, another VA examiner reviewed the 
veteran's claims file, including his service medical records, 
private treatment records, and electronic medical records, 
and agreed that the veteran's PTSD did not meet all of the 
diagnostic criteria.  Given the foregoing, the Board finds 
that service connection for PTSD is not warranted.


Service Connection for Hearing Loss and Tinnitus

Service connection may be presumed for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. 3.307, 3.309 (2006).  This presumption is rebuttable 
by probative evidence to the contrary.

For the purposes of applying VA laws and regulations, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 
3.385.

The veteran's service medical records show that he denied any 
ear trouble or hearing loss at his enlistment physical 
examination in May 1967.  His pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
X
15
LEFT
5
0
0
X
35

A review of the veteran's "Immunization Record" shows that 
he was issued medium-sized ear plugs during active service.  
He was not treated for any complaints of hearing loss or 
tinnitus during active service.  At the veteran's separation 
physical examination in May 1970, he again denied any history 
of ear trouble or hearing loss.  Clinical evaluation showed 
that his hearing was 15/15 (or completely normal) 
bilaterally.

VA clinical records show that, on ear, nose & throat (ENT) 
examination in June 2006, the veteran complained of a 15 to 
20-year history of bilateral progressive hearing loss and a 
history of "only occasional slight tinnitus that has been in 
place off and on for a few years."  The veteran reported 
combat service in Vietnam with noise exposure from rockets, 
mortars, and bombs, and the firing of 8-inch guns in close 
proximity to his position.  Following service separation, the 
veteran worked for 6 to 7 months with heavy equipment and 
cranes and then worked in a warehouse for 2 years.  He also 
had a long history of recreational hunting and shooting 
without ear protection.  The VA examiner reviewed the 
veteran's claims file, including his service medical records, 
and noted that there were no complaints of or findings of 
hearing loss or tinnitus in the service medical records.  The 
VA examiner opined that the veteran's reported tinnitus was 
unlikely significant disabling.  He also opined that "there 
is every indication that neither hearing loss nor tinnitus 
was incurred while on active duty since normal hearing was 
recorded at separation from service."  He stated that the 
veteran's hearing loss and tinnitus were both incurred 
subsequent to service separation and the most likely etiology 
for both diseases was presbycusis.  The VA examiner also 
opined that it was less likely than not that the veteran's 
current hearing loss and tinnitus would be related to 
military acoustic trauma.  The diagnoses were bilateral high 
frequency sensorineural hearing loss and bilateral occasional 
tinnitus.

On VA audiology examination in June 2006, the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
30
45
70
LEFT
15
25
35
50
60

Speech audiometry revealed speech recognition ability of 
96 percent in each ear.  The audiologist stated that the 
veteran's hearing in the right ear was within normal limits 
to 1000 Hertz with mild to moderate sensorineural hearing 
loss from 2000 to 3000 Hertz and moderately severe to 
profound hearing loss above 4000 Hertz.  The veteran's 
hearing in the left ear was within normal limits to 
1000 Hertz with mild to moderately severe sensorineural 
hearing loss to 4000 Hertz and severe hearing loss above that 
level.  The diagnosis was bilateral sensorineural hearing 
loss.

The veteran indicated in his recent testimony that he had 
received audiology treatment at the VA Medical Center in 
Dallas, Texas ("VAMC Dallas") after August 2006.  However, 
in response to a request from the RO for additional treatment 
records, VAMC Dallas stated that there were no records 
available after July 31, 2006.

The evidence of record shows that the veteran currently has 
bilateral sensorineural hearing loss that meets the criteria 
of 38 C.F.R. § 3.385, and thus service connection is not 
precluded if hearing loss can be linked to service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).

There is no evidence of any organic disease of the central 
nervous system, either manifested in service or within the 
first post-service year, to warrant service connection on the 
basis of presumptions referable to chronic diseases.

The Board finds that service connection for bilateral hearing 
loss and for tinnitus is not warranted.  The medical evidence 
shows that there were no complaints of or findings recorded 
during active service showing any hearing loss or tinnitus.  
The veteran was first treated for hearing loss and tinnitus 
in June 2006, or more than 36 years after service separation, 
when the VA ENT examiner diagnosed bilateral high frequency 
sensorineural hearing loss and bilateral occasional tinnitus.  
However, as the VA ENT examiner concluded in June 2006, there 
was no evidence that the veteran's current hearing loss and 
tinnitus were related to active service.  This examiner 
concluded that the veteran's currently diagnosed bilateral 
hearing loss and tinnitus were less than likely related to 
active service.  There is no competent contrary opinion of 
record linking the veteran's currently diagnosed bilateral 
hearing loss and tinnitus to any incident of or finding 
recorded during active service.  Since the veteran's current 
hearing loss and tinnitus are not linked to active service, 
see Ledford, supra, the Board finds that service connection 
for bilateral hearing loss and tinnitus is precluded.  


Conclusion

In summary, the Board finds that service connection for 
hypertension, including as secondary to diabetes mellitus, 
and for PTSD, bilateral hearing loss, and tinnitus is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b).  However, 
there is no approximate balance of positive and negative 
evidence that otherwise warrants a more favorable decision.  
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


